ON REHEARING GRANTED
PER CURIAM.
The Appellant petitions for a rehearing urging that our opinion should have required that a different judge resentence her, citing Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).
The Supreme Court in reversing the New York Court directed that should the Court upon remand require specific performance of the plea agreement, a different judge should resentence the defendant.
Our opinion affirmed the proceedings in the trial court except the sentence exceeding the maximum sentence provided by law.
Santobello dictates a different judge should resentence the defendant in this case.
McCORD, C. J., BOYER, J., and McLANE, RALPH M., Associate Judge, concur.